PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                              for
                                            Eastern District of Washington                    Jan 02, 2020
                                                                                                 SEAN F. MCAVOY, CLERK



 U.S.A. vs.                 Martinez, Luis Emanuel                        Docket No.            2:19CR00084-RHW-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of defendant
Luis Emanuel Martinez, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers, sitting in the Court at Spokane, Washington, on the 4th day of November 2019, under the following conditions:

Standard Condition #6: Defendant shall report to the United States Probation Office before or immediately after release
and shall report as often as they direct, at such times and in such manner as they direct.

Additional Condition #26: Defendant shall participate in an outpatient substance abuse treatment program.

Additional Condition #27: Prohibited Substance Testing: If random urinalysis is not done through a treatment program,
random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per month.
Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
Defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing,
the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #6: Luis Emanuel Martinez is alleged to have failed to report as instructed to the U.S. Probation Office on
December 30, 2019.

On November 5, 2019, the undersigned officer reviewed the conditions of pretrial supervision with Mr. Martinez. Mr.
Martinez acknowledged an understanding of the conditions, which included standard condition number 6.

On December 27, 2019, at approximately 4:17 p.m., Mr. Martinez called the U.S. Probation Office in Spokane, Washington,
and spoke with the duty officer, U.S. Probation Officer Corey McCain. Mr. Martinez advised he was in Othello,
Washington, and did not have transportation to Spokane, Washington, to submit to random drug testing on that date. USPO
McCain instructed Mr. Martinez to report to the U.S. Probation Office in Spokane, Washington, on December 30, 2019.

Mr. Martinez failed to report as instructed on December 30, 2019. Attempts by the undersigned officer to contact Mr.
Martinez through telephone communication and text messaging have been unsuccessful.

Violation #7: Luis Emanuel Martinez is alleged to have failed to participate in an outpatient substance abuse treatment
program on December 27, 2019.

On November 5, 2019, the undersigned officer reviewed the conditions of pretrial supervision with Mr. Martinez. Mr.
Martinez acknowledged an understanding of the conditions, which included additional condition number 26.

On December 27, 2019, Mr. Martinez was scheduled to participate in a substance abuse assessment at Pioneer Human
Services (PHS) at 9 a.m. He failed to appear for his scheduled substance abuse assessment at PHS on December 27, 2019.
   PS-8
   Re: Martinez, Luis Emanuel
   January 2, 2020
   Page 2
Violation #8: Luis Emanuel Martinez is alleged to have failed to report for random drug testing on December 27, 2019.

On November 5, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Martinez.
Mr. Martinez acknowledged an understanding of the conditions, which included additional condition number 27.

On November 7, 2019, the undersigned officer referred Mr. Martinez to the phase urinalysis testing program at Pioneer
Human Services (PHS). Mr. Martinez was instructed to contact PHS on a daily basis to determine if he was required to
submit to random drug testing.

Mr. Martinez failed to report to PHS for random drug testing December 27, 2019.

       PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                            PREVIOUSLY REPORTED TO THE COURT

                                                                       I declare under the penalty of perjury
                                                                       that the foregoing is true and correct.
                                                                       Executed on:       January 2, 2020
                                                               by      s/Erik Carlson
                                                                       Erik Carlson
                                                                       U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]       No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ X]      Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                         Signature of Judicial Officer
                                                                         1/2/2020

                                                                         Date
